MEMORANDUM2
Carlos Herrera-Ramirez appeals the 77-month sentence imposed following his guilty plea to one count of being an illegal alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Herrera-Ramirez contends that the district court improperly enhanced his sentence on the basis of a prior conviction for an aggravated felony that was not charged in the indictment and proved beyond a reasonable doubt. Herrera-Ramirez’ argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), which the Supreme Court in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) expressly declined to revisit. Apprendi, 120 S.Ct. at 2362; see also United States v. Pacheco-Zepeda, 234 F.3d 411, 414 (9th Cir.2000).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.